Citation Nr: 1025303	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from October 1974 to 
October 1975. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board decided this claim in July 2009.  By way of a January 
2010 order, the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the 2009 decision by the 
Board.  The Court's order followed a joint motion for remand 
(JMR).  The JMR directed that on remand, the Board was required 
to adequately address the credibility of the Veteran's lay 
statements that he had had back pain that continued from his 
military service to the present, and also to discuss the 
significance, if any, of the fact that the Veteran had filed a 
claim for service connection for a back disability that was 
denied in October 1991.

In a March 2009 statement, the Veteran noted that in late 1991, 
he went to the Leavenworth VA Hospital to have his back examined.  
He reported that he was told that he suffered from a degenerative 
disc in his lower back and that it was slightly herniated.  
Although the claims file contains outpatient treatment records 
from the Leavenworth VA medical center (VAMC), the treatment 
records are dated from December 2003 forward.  The file does not 
contain medical records from the Leavenworth VAMC covering the 
1991 time frame.  In this case, it is unclear whether records 
dated in 1991 exist, or whether they exist but have not been 
associated with the claims file.  Therefore, on remand, the 
agency of original jurisdiction (AOJ) should obtain all available 
medical records from the Leavenworth VAMC dating from October 
1975 (when the Veteran was discharged from service) until 
December 2003.

Further, the Board finds that the Veteran should be afforded an 
additional VA medical examination and opinion that discusses all 
the relevant medical evidence pertaining to the Veteran's back 
disability.  The Veteran was afforded a VA spine examination in 
March 2009, at which point the examiner diagnosed him with 
degenerative joint disease of the lumbar spine with radiculopathy 
on the left side, and opined that it was less likely than not 
that his current back disability was attributable to active 
military service, in particular to the February 1975 in-service 
references related to back pain and treatment.  The examiner 
supported the conclusion that the Veteran's current back 
disability was not related to service but rather was the result 
of post-service injuries, by pointing to a 2003 Motor Vehicle 
Accident, specifically, two entries in the VA outpatient 
treatment records that noted that the Veteran was involved in a 
motor vehicle accident in January 2003 and had sustained a low 
back injury.  These entries noted that after the 2003 MVA, the 
Veteran developed recurrent low back pain.  See January 2004 
outpatient treatment record from the Leavenworth VAMC.  The 2009 
examiner explained that in addition to a post-service MVA in 
2003, there was a lack of objective evidence of a back disability 
following release from active military service.  However, the 
2009 examiner did not explicitly acknowledge or comment on the 
significance of a February 1978 entry from the Bethany Medical 
Center, which diagnosed the Veteran with mild low back strain 
after injuring himself lifting a trash can at work.  As such, 
because the March 2009 opinion did not discuss this significant 
piece of evidence which noted back problems about three years 
after discharge from the military, coupled with the fact that 
additional evidence in the 1991 time frame might be obtained on 
remand; the Board finds that another VA spine examination and 
opinion should be obtained to assess the medical probabilities 
that the Veteran's current back disability is attributable to 
military service.  In forming an opinion, the examiner should 
consider all newly obtained medical records from the Leavenworth 
VAMC, and discuss the significance of the February 1978 back 
injury sustained while lifting a trash can.

Accordingly, the case is REMANDED for the following actions:

1.	 The Agency of Original Jurisdiction (AOJ) 
should obtain all medical records from the 
Leavenworth VAMC from 1975 until December 
2003, specifically focusing on obtaining 
records for the 1991 time frame, which is 
the period of time the Veteran reported 
receiving treatment for his back disability 
at that facility and being told that he had 
a slightly herniated degenerative disc in 
his lower back. 

2.	 After the development in paragraph 1 is 
completed, the Veteran should be afforded a 
VA spine examination conducted by a 
physician with appropriate expertise to 
provide a nexus opinion regarding the 
medical probability that any current back 
disability is attributable to the Veteran's 
active military service.  The physician 
should include an opinion as to whether it 
is at least as likely as not that any 
current back disability is, even in part, 
attributable to military service, in 
particular the February 1975 in-service 
reference related to back pain and 
treatment.  In forming an opinion, the 
examiner should specifically discuss the 
Veteran's statement regarding continued 
symptoms from service until the present, 
the Veteran's September 1975 discharge 
examination showing a normal clinical 
evaluation of the spine, and the 1975 
discharge Report of Medical History where 
the Veteran reported that he did not 
experience recurrent back pain.  In 
addition, the examiner should discuss the 
significance of the February 1978 entry 
from the Bethany Medical Center that shows 
the Veteran strained his back lifting a 
trash can at work, and reflected a 
diagnosis of mild low back strain, and 
lastly comment on the significance of the 
January 2003 post-service motor vehicle 
accident, and statements made by the 
Veteran that he developed recurrent low 
back pain after the 2003 MVA.  Any newly 
obtained records from the Leavenworth VAMC 
should also be considered by the examiner.

The Veteran's claims file, including a copy 
of this remand, must be made available to, 
and reviewed by, the examiner in connection 
with the examination.  The AOJ should make 
sure that the examination report complies 
with this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service and 
specifically addressing the Veteran's 
statements of continued problems since 
service.  If the report is deficient in any 
way, it should be returned to the examiner 
for necessary corrective action, as 
appropriate.

3.	 After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for a back 
disability.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

